This is an appeal by the plaintiff from a judgment against it in an action to have certain taxes assessed against its property by the assessor of the county of Imperial declared illegal and void, and for general relief. The facts are identical with the facts in the case of Imperial DevelopmentCo. v. City of Calexico (No. 3356), ante, p. 666, [191 P. 50], except that this action involves a county tax sought to be levied, while No. 3356 involves a city tax sought to be leveid.[1] The questions of law involved are identical, and for the reasons set forth in the decision this day rendered in case No. 3356, the judgment herein is reversed, with instructions to the trial court to render judgment for the plaintiff declaring the tax illegal and void, and for a return of the property held, or of the money collected by the assessor, as the facts may warrant.
Nourse, J., and Brittain, J., concurred.
 *Page 1